Exhibit 10.8

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

THIS EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “AGREEMENT”) is entered into
this ___ day of _____________, _____ (the “Effective Date”), between
_____________________ (“EXECUTIVE”) and Monogram Biosciences Inc. (the
“COMPANY”). This Agreement is intended to provide Executive with the
compensation and benefits described herein upon the occurrence of specific
events. Certain capitalized terms used in this Agreement are defined in Article
5.

The Company and Executive hereby agree as follows:

ARTICLE 1

SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

1.1 Executive is currently employed by the Company.

1.2 The Company and Executive wish to set forth the compensation and benefits
which Executive shall be entitled to receive in the event Executive’s employment
with the Company is terminated under the circumstances described herein
following a Change in Control.

1.3 The duties and obligations of the Company to Executive under this Agreement
shall be in consideration for Executive’s past services to the Company,
Executive’s continued employment with the Company, and Executive’s execution of
a release in accordance with Section 3.1.

1.4 This Agreement shall supersede any other agreement relating to cash
severance benefits, health benefits in the event of Covered Termination
following a Change in Control.

ARTICLE 2

SEVERANCE BENEFITS

2.1 Severance Benefits. A Covered Termination (as defined in Article 4) entitles
Executive to receive the benefits set forth in Sections 2.2 and 2.3.

2.2 Severance Payment. In the circumstances described in Section 2.1, Executive
shall receive a severance payment equal to (i) one times the greater of (x) the
Fixed Amount or (y) Executive’s Base Salary plus (ii) the amount of the target
bonus established for Executive for the last completed fiscal year immediately
preceding the Covered Termination. Such amount shall be subject to all required
tax withholding and shall be paid in a lump sum upon the later of
(a) Executive’s compliance with Section 3.1 herein or (b) the effective date of
the related Change in Control.

2.3 Health Insurance Coverage. If the Executive elects to continue his health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following the termination of his Employment, then the Company shall
pay the Executive’s monthly premium under COBRA until the earliest of (i) the
close of the Continuation Period or (ii) the expiration of the Executive’s
continuation coverage under COBRA.

 

1.



--------------------------------------------------------------------------------

2.4 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by Executive as a result of employment by another employer
or by any retirement benefits received by Executive after the date of the
Covered Termination.

2.5 Compliance with Section 409A. Benefits payable under this Agreement, to the
extent of payments made from the date of Executive’s termination through
March 15th of the calendar year following such termination, are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent
such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary termination from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment to Executive be delayed until
six (6) months after separation from service if Executive is a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.

ARTICLE 3

LIMITATIONS AND CONDITIONS ON BENEFITS

3.1 Release Prior To Payment Of Benefits. Upon the occurrence of a Covered
Termination, and prior to the payment of any benefits under this Agreement on
account of such Covered Termination, Executive shall execute a release (the
“Release”) in the form attached hereto and incorporated herein as Exhibit A
within the time period set forth therein (but in no event later than forty-five
(45) days after the date of termination). Such Release shall specifically relate
to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s obligations under the Company’s standard
form of proprietary information and inventions agreement. It is understood that,
as specified in the applicable Release, Executive has a certain number of
calendar days to consider whether to execute such Release, and Executive may
revoke such Release within seven (7) calendar days after execution. In the event
Executive does not execute such Release within the applicable period, or if
Executive revokes such Release within the subsequent seven (7) day period, no
benefits shall be payable under this Agreement, and this Agreement shall be null
and void.

 

2.



--------------------------------------------------------------------------------

3.2 Termination of Benefits. Benefits under this Agreement shall terminate
immediately if the Executive, at any time, violates any proprietary information
or confidentiality obligation to the Company.

3.3 Non-Duplication of Benefits. Executive is not eligible to receive benefits
under this Agreement more than one time.

ARTICLE 4

DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

4.1 “Base Salary” means Executive’s annual base salary as in effect during the
last completed fiscal year immediately preceding the Covered Termination.

4.2 “Board” means the Board of Directors of the Company.

4.3 “Cause” means that, in the reasonable determination of the Company or, in
the case of the Chief Executive Officer, the Board, Executive:

(a) has willfully or recklessly, and repeatedly failed to satisfactorily perform
the Executive’s job duties, after being given written notice of the failure to
perform and an opportunity to cure such deficiency;

(b) has committed an act that materially injures the business of the Company;

(c) has misappropriated property belonging to the Company or has violated any of
his proprietary information or confidentiality obligations to the Company; or

(d) has been convicted of a felony involving moral turpitude that is likely to
inflict or has inflicted material injury on the business of the Company.

4.4 “Change in Control” means

(a) a sale or other disposition of all or substantially all of the assets of the
Company;

(b) a merger or consolidation in which the Company is not the surviving entity
and in which the stockholders of the Company immediately prior to such
consolidation or merger own less than fifty percent (50%) of the surviving
entity’s voting power immediately after the transaction;

(c) a reverse merger in which the Company is the surviving entity but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, and in which the stockholders of the Company immediately
prior to such reverse merger own less than fifty percent (50%) of the Company’s
voting power immediately after the transaction;

 

3.



--------------------------------------------------------------------------------

(d) after the Listing Date as defined in the Company’s Equity Incentive Plan, an
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act, or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company or subsidiary of the Company or other entity controlled by the Company)
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the voting power entitled to vote
in the election of Directors; or

(e) in the event that the individuals who, as of the date of adoption of the
Plan, are members of the Company’s Board (the “Incumbent Board”), cease for any
reason to constitute at least fifty percent (50%) of the Board. (If the
election, or nomination for election by the Company’s stockholders, of any new
Director is approved by a vote of at least fifty percent (50%) of the Incumbent
Board, such new Director shall be considered to be a member of the Incumbent
Board in the future.)

4.5 “Company” means Monogram Biosciences, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction.

4.6 “Constructive Termination” means the Executive’s resignation from employment
with the Company resulting from the occurrence of any of the following events
without the Executive’s express written consent:

(a) a change in Executive’s responsibilities which represents material adverse
change from the Executive’s responsibilities as in effect at any time within
ninety (90) days preceding the effective date of a Change in Control or at any
time thereafter, or the assignment to Executive of any duties or
responsibilities which are materially and adversely inconsistent with the
Executive’s duties and responsibilities in effect at any time within ninety
(90) days preceding the effective date of a Change of Control or at any time
thereafter;

(b) a material reduction by the Company in Executive’s overall compensation
package [or any failure to pay Executive any compensation or benefits to which
Executive is entitled within fifteen (15) days of the date due;

(c) the Company’s relocation of Executive to any place outside a fifty (50) mile
radius of the Executive’s current worksite, except for reasonably required
travel on the business of the Company and/or its affiliates which is not
materially greater than such travel requirements prior to the effective date of
the Change of Control;

(d) the failure by the Company to: (i) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Executive was participating at any time within ninety
(90) days preceding the effective date of a Change in Control or at any time
thereafter, unless such plan is replaced with a plan that provides substantially
equivalent compensation or benefits to Executive (it being understood that
changes to any such plans necessitated by the need to conform Executive’s and
the Company’s other employees’, as a whole, compensation and benefits packages
to those of the surviving corporation and/or acquiror (as applicable) shall not
alone constitute Constructive Termination unless such changes result in a
material reduction in

 

4.



--------------------------------------------------------------------------------

Executive’s overall annual compensation package as described in subsection
(B) above), or (ii) provide Executive with compensation and benefits, in the
aggregate, at least substantially similar (in terms of benefit levels and/or
reward opportunities) to those provided for under each other employee benefit
plan, program and practice in which the Executive was participating at any time
within ninety (90) days preceding the effective date of a Change in Control or
at any time thereafter;

(e) a material breach by the Company of any provision of this Agreement, unless
such breach is cured within fifteen (15) days following notice by the Executive
of such breach; or

(f) any failure by the Company to obtain the assumption of this Agreement by the
surviving corporation and/or acquiror (as applicable) of the Company.

Notwithstanding the foregoing, the Executive’s resignation will be deemed a
“Constructive Termination” only if: (a) the Executive notifies the Company in
writing, within 30 days after the occurrence of one of the foregoing events,
that he or she intends to terminate his or her employment no earlier than 30
days after providing such notice; (b) the Company does not cure such condition
within 30 days following its receipt of such notice or states unequivocally in
writing that it does not intend to attempt to cure such condition; and (c) the
Executive resigns from employment within 30 days following the end of the period
within which the Company was entitled to remedy the condition constituting the
Constructive Termination but failed to do so.

4.7 “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination within three (3) months prior to or twenty-four
(24) months following the effective date of a Change in Control.

4.8 “Fixed Amount” means [            ]. [AMOUNT EQUIVALENT TO EXECUTIVE’S 2008
ANNUAL SALARY.] [Amount equal to initial base salary for new executives.]

4.9 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than for Cause. The termination of Executive’s employment as a
result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.

ARTICLE 5

GENERAL PROVISIONS

5.1 Employment Status; Employment Agreement Superseded. This Agreement does not
constitute a contract of employment or impose upon Executive any obligation to
remain as an employee, or impose on the Company any obligation (i) to retain
Executive as an employee, (ii) to change the status of Executive as an at-will
employee, or (iii) to change the Company’s policies regarding termination of
employment. In the event of any conflict between the provisions of this
Agreement and the provisions of any other previously existing employment,
severance or other similar agreement, then the provisions of this Agreement
shall govern.

 

5.



--------------------------------------------------------------------------------

5.2 Notices. Any notices provided hereunder must be in writing, and such notices
or any other written communication shall be deemed effective upon the earlier of
personal delivery (including personal delivery by facsimile) or the third day
after mailing by first class mail, to the Company at its primary office location
and to Executive at Executive’s address as listed in the Company’s payroll
records. Any payments made by the Company to Executive under the terms of this
Agreement shall be delivered to Executive either in person or at the address as
listed in the Company’s payroll records.

5.3 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

5.4 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

5.5 Arbitration. Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in San Diego County, California through Judicial Arbitration &
Mediation Services/Endispute (“JAMS”) under the then existing JAMS arbitration
rules. However, nothing in this section is intended to prevent either party from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Each party in any such arbitration shall be
responsible for its own attorneys’ fees, costs and necessary disbursement;
provided, however, that in the event one party refuses to arbitrate and the
other party seeks to compel arbitration by court order, if such other party
prevails, it shall be entitled to recover reasonable attorneys’ fees, costs and
necessary disbursements. Pursuant to California Civil Code Section 1717, each
party warrants that it was represented by counsel in the negotiation and
execution of this Agreement, including the attorneys’ fees provision herein.

5.6 Complete Agreement. This Agreement, including Exhibit A, constitutes the
entire agreement between Executive and the Company and is the complete, final,
and exclusive embodiment of their agreement with regard to this subject matter,
wholly superseding all written and oral agreements with respect to cash
severance benefits and health benefits to Executive in the event of employment
termination other than any outstanding loans by the Company to Executive. It is
entered into without reliance on any promise or representation other than those
expressly contained herein.

5.7 Amendment Or Termination Of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.

 

6.



--------------------------------------------------------------------------------

5.8 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

5.9 Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

5.10 Successors And Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, and the Company, and any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company, and their respective successors, assigns,
heirs, executors and administrators, without regard to whether or not such
person actively assumes any rights or duties hereunder; provided, however, that
Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

5.11 Choice Of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

5.12 Non-Publication. The parties mutually agree not to disclose publicly the
terms of this Agreement except to the extent that disclosure is mandated by
applicable law or to respective advisors (e.g., attorneys, accountants).

5.13 Construction Of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

MONOGRAM BIOSCIENCES, INC.       [EXECUTIVE NAME] By:             Name:        
  Title:          

 

7.



--------------------------------------------------------------------------------

Exhibit A: Release

 

8.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”), which I have executed and of
which this Release is a part.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company’s
indemnification obligation pursuant to agreement or applicable law.

 

1.



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.

 

[EXECUTIVE NAME]   Date:      

 

2.